AO 247 (SDNY Rev. 07/19) Order Regarding Motion for Sentence Reduction Pursuant to First Step Act and 18 U.S.C. § 3582(¢)(2}
Page | of 2 (Page 2 Not for Public Disclosure)

UNITED STATES DISTRICT COURT

for the
Southern District of New York

United States of America

 

 

)
v.
RONALD CARTER Case No: 1:82 91CR00586-004 (LAP)
Date of Original Judgment: __10M21994
Date of Previous Amended Judgment: }

 

(Use Date of Last Amended Judgment if Any) Defendant's Attorney

ORDER REGARDING MOTION FOR SENTENCE REDUCTION
PURSUANT TO FIRST STEP ACT AND 18 U.S.C. § 3582(c)(2)

Upon motion of the defendant | the Director of the Bureau of Prisons [| the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C,
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,

IT ES ORDERED that the motion is:
(_Jpenep, WIGRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) Of = LIFE _____ Months is reduced to 360 MONTHS PLUS 10 DAYS
(See Page 2 for additional parts. Complete Parts f and Hf of Page 2 when motion is granted)

 

[spc st: ae aoa ee
'

Ey qe: ewe
USDC Spay

  
   

 

Except as otherwise provided, all provisions of the judgment dated 10/42/1994 _ shall remain in effect,

IT IS SO ORDERED. \

Judge's signature

 

Order Date: 01/02/2020

Effective Date: Loretta A. Preska, Senior U.S.D.J.
“(if different from order date) Printed name and title

 

 
